Order, Supreme Court, Bronx County (Laura Douglas, J.), entered December 20, 2011, which granted plaintiffs motion to strike defendants’ answer, unanimously affirmed, without costs.
Plaintiff established that defendant Portoreal’s repeated failure to comply with court directives to appear for the completion of his deposition was willful and contumacious and, in opposition, defendants failed to meet their burden of demonstrating a reasonable excuse for Portoreal’s non-appearance (see Touray v Munoz, 96 AD3d 623 [1st Dept 2012]; Reidel v Ryder TRS, Inc., 13 AD3d 170, 171 [1st Dept 2004]). Concur—Tom, J.P., Andrias, Acosta, Manzanet-Daniels and Román, JJ.